Citation Nr: 0415589	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-14 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a head injury 
disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION


The veteran had active service from October 1966 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
entitlement to service connection for a head injury 
disability.

The Board notes that the November 2002 rating decision 
included a claim for entitlement to service connection for a 
hearing loss disability, which was denied and subsequently 
appealed.  However, in May 2003, the RO granted the veteran 
service connection for a bilateral hearing loss disability 
and assigned a noncompensable evaluation.  Thus, this remand 
will address only entitlement to service connection for a 
head injury disability.


REMAND

The record contains an October 1997 Social Security 
Administration (SSA) decision which awarded disability 
benefits.  The clinical records considered in reaching such 
determination are not of record.  The record does not reflect 
that the RO has sought to obtain those medical records.  Such 
records may be useful in adjudicating the veteran's claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the Social 
Security Administration and seek to 
obtain a copy of all clinical records 
which were considered in adjudicating 
the veteran's claim for SSA disability 
benefits.

2.  If additional evidence is obtained, 
the veteran's claims folder should be 
forwarded to an appropriate specialist 
for consideration in rendering an opinion 
as to whether it is at least as likely as 
not that the veteran has a current 
disability which is etiologically related 
to active service, to include the head 
injury noted in a May 5, 1967 service 
medical record.  If additional 
examination of the veteran is required, 
the RO should schedule such examination.  

3.  When the above action has been 
accomplished, the RO must readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



